Citation Nr: 1733013	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-33 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for atrial fibrillation.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ORDER

Entitlement to an initial rating of 60 percent and no higher for atrial fibrillation is granted.


FINDING OF FACT

The Veteran's atrial fibrillation is productive of left ventricular dysfunction with an ejection fraction of 50 percent.



CONCLUSION OF LAW

The criteria for an initial rating of 60 percent and no higher for the Veteran's atrial fibrillation have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7011.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1969 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for atrial fibrillation and assigned a 10 percent rating, effective from June 8, 2012.  In April 2013, the RO proposed severing service connection for atrial fibrillation, and in August 2013 the RO completed severance.  The Board found that this severance was inappropriate and reinstated service connection in a February 2015 decision.  This same February 2015 decision also remanded the initial rating issue.  Entitlement to an initial rating in excess of 10 percent was again remanded for additional development in August 2015 and October 2016.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) on this matter at a hearing in June 2015.  A transcript of that hearing is of record.  

The issue of entitlement to an effective date prior to June 8, 2012 for the award of service connection for atrial fibrillation has been raised by the record in a February 2016 statement by the Veteran and a March 2016 statement by his representative.  Although these statements do not meet the standards for a complete claim under 38 C.F.R. § 3.160, it is reasonable to treat it as a request for an application for benefits under 38 C.F.R. § 3.155(a).  Consequently, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

Atrial Fibrillation

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he suffers from a severe cardiac disability such that his symptoms merit a rating higher than 10 percent.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's atrial fibrillation has been assigned a 10 percent rating under DC 7010, which governs supraventricular arrhythmias.  Under DC 7010, a 10 percent rating is warranted for permanent atrial fibrillation or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating is for assignment for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  

The Board has determined that the symptoms of the service-connected atrial fibrillation, specifically his reduced left ventricular ejection fraction, are more appropriately rated under DC 7011, which relates to ventricular arrhythmias.  Under DC 7011, a 10 percent rating is for assignment for a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104, DC 7010.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent; or when sustained for an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104, DC 7011.  

The question for the Board is whether the symptoms of the Veteran's atrial fibrillation meet the schedular criteria for a rating in excess of 10 percent.

The Veteran's atrial fibrillation is service-connected effective from June 8, 2012.  As such, the rating period for consideration on appeal is from June 8, 2012.  Nonetheless, the Veteran's entire medical record is for consideration, and has been reviewed by the Board.  

During the rating period on appeal, a VA examination was conducted in November 2012.  The examiner concluded that the Veteran had intermittent (paroxysmal) atrial fibrillation with 1-4 episodes in the past 12 months documented by EKG.  The examiner noted the Veteran had a workload of 5-7 METs productive of fatigue and syncope, and wrote that the METs level limitation was solely due to the Veteran's heart condition.  The examiner also noted a left ventricular ejection fraction of 45-50 percent based upon a January 2011 echocardiogram.  The examiner found that the Veteran's heart condition did not impact his ability to work.  

A March 2015 private treatment note found that the Veteran's ejection fraction had improved to 55 percent.  The private physician indicated that clinical findings suggested that the ejection fraction was related to the Veteran's atrial fibrillation.  

A March 2015 VA examination noted that the Veteran suffered from intermittent lightheadedness and little energy as well as pounding in his chest.  The Veteran described intermittent chest pain and feeling that he was running on half power all the time.  The examiner found that the Veteran had intermittent atrial fibrillation arrhythmias with zero episodes in the past 12 months.  The examiner concluded that the Veteran's atrial fibrillation did not impact his ability to work.  The examiner recorded a METs level of 5-7 with dyspnea and dizziness, but noted that the Veteran had significant COPD with pulmonary hypertension, meaning that ejection fraction, rather than METs level, was the proper method to assess his cardiac functional status.  The examiner concluded that the Veteran's fatigue and loss of stamina was mostly related to the pulmonary disease.  The examination relied upon the March 2015 treatment note to find a ventricular ejection fraction of 55 percent.  

An April 2015 private treatment letter indicated that the Veteran had complaints of feeling suddenly lightheaded accompanied by sweating, pressure on the chest, shortness of breath, and nausea.  The physician wrote that such spells may be related to cardiac dysrhythmia, especially tachycardia, and could be related to spontaneous onset of atrial fibrillation.  The letter noted a decreased cardiac output at 45 percent, but did not indicate the date of this decreased output.  An August 2015 examination found no cardiomyopathy at the time of the examination, and stated that the Veteran's past reduced rejection fraction and current normal ejection fraction in March 2015 are attributed to the Veteran's atrial fibrillation.

A private treatment note from May 2016 recorded qualitative ejection fraction as 50-55 percent.  A September 2016 private treatment note stated that, given the prior study, the physician anticipated normal ejection fraction.  The physician stated that if the Veteran's ejection fraction was 50 or greater, he would start the Veteran on flecainide following cardioversion.  

A November 2016 VA examination found 1-4 episodes of atrial fibrillation in the past 12 months documented by EKG.  Specifically, the examiner found atrial fibrillation on May 17, 2016, October 16, 2015, June 4, 2016, and September 6, 2016.  The examiner felt that the Veteran's atrial fibrillation had no effect on the Veteran's ability to work, and found METs test showed fatigue and dizziness at 5-7 METs.  An addendum from later that month specified that the symptoms of dizziness and loss of equilibrium were attributed to atrial fibrillation, but that the Veteran's other symptoms listed in the March 2015 examination were not.  The examiner noted 55 percent ejection fraction from the March 2015 echocardiogram, and in his remarks notes that the September 2016 treatment note reported the left ventricular ejection fraction as normal.  However, considering that the September 2016 treatment note considered 50 to be within normal, it is unclear from the record whether the Veteran's ejection fraction was at 50 or above 50 in September 2016.

A March 2017 VA treatment record found that the Veteran had been admitted with atrial fibrillation two weeks previously, and that, due to mildly reduced left ventricular function, the Veteran was instructed to stop flecainide.  This note, taken together with the September 2016 note, indicates that the Veteran's ejection fraction had likely fallen to below 50.  An April 2017 private treatment note indicated an ejection fraction of 50-55 percent, with an assessment of atrial fibrillation.  Atrial fibrillation occurred again later that month.

The record thus reflects that, during the rating period on appeal, the Veteran's ejection fraction was 55 percent in March 2015 before return to a range that included 50 percent in May 2016.  It is unclear whether the Veteran's ejection fraction was 50 or above 50 in September 2016.  The discontinuation of flecainide in March 2017 indicates that his ejection fraction had likely fallen below 50, and an April 2017 treatment note shows an ejection fraction of 50-55 percent.  Taking the record as a whole, the Board resolves doubt in favor of the Veteran and finds that the March 2015 treatment note was an outlier showing mild improvement to 55 percent before returning to the usual low ejection fraction encompassing 50 percent, rather than sustained improvement of the condition requiring a staged higher rating.  As the March 2015 examiner found that ejection fraction was the proper method to assess the Veteran's cardiac functional status, and a March 2015 private treatment note specifically related the Veteran's historic reduced ejection fraction to atrial fibrillation, it is appropriate to assign the Veteran a 60 percent rating by analogy under DC 7011.  

A rating higher than 60 percent is not warranted because there is no indication of a workload of 3 METs or less, chronic congestive heart failure, or an ejection fraction of less than 30 percent.  Similarly, there is no indication of hospitalization for a sustained ventricular arrhythmia or ventricular aneurysmectomy, or automatic implantable AICD.  Therefore, a rating of 60 percent and no higher is granted for the Veteran's atrial fibrillation.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


REMAND

In situations where the issue of entitlement to a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the TDIU-rating issue to the RO.  Brambley v. Principi, 17 Vet. App. 20 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  In this case, although the Veteran states that his condition is worsening, he has accompanied that statement by treatment records, which means that the record contained enough information to make a decision on the appropriate initial disability rating for the Veteran's atrial fibrillation.  The Veteran's June 2017 statement raising the issue of TDIU indicates that he wishes the Board to find him unemployable based upon the combined effects of his disabilities, not atrial fibrillation alone.  Considering the above, as well as the fact that this claim has already been remanded three times, the Board has found that bifurcation of the higher initial rating and TDIU issues is appropriate.

The TDIU claim has not been developed.  Upon remand, the Veteran should be sent proper VCAA notice and afforded a VA examination that determines the combined functional impact of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Supply the Veteran and his representative with a VCAA notice letter that explains what evidence is required to establish entitlement to a TDIU, and afford him the opportunity to submit additional argument and evidence on the claim.  Furnish the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask that he return it.

2.  Schedule the Veteran for an examination with an appropriate VA clinician.  After reviewing the evidence and performing any necessary examinations, the clinician is asked to assess and describe the functional impact of the Veteran's service-connected disabilities, considered in combination.  The examiner is to document any reported education and work experience.  The examiner is asked to comment on the ability of the Veteran to function in an occupational environment consistent with the Veteran's reported past education and work experience.  The examiner is not to consider the effects of the Veteran's age or non-service-connected disabilities.  A complete rationale must be provided for each opinion expressed.

The Veteran is currently service connected for atrial fibrillation (60 percent), anxiety disorder (50 percent), tinnitus (10 percent), diabetes mellitus (10 percent), fracture of right fifth finger (noncompensable), sensorineural hearing loss in the left ear (noncompensable), and scar on the right fifth finger (noncompensable).

3.  After completing the above development, adjudicate the issue on appeal.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to: Veterans of Foreign Wars of the United States
Department of Veterans Affairs


